DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.

On page 7, Applicant argues that Stirbu does not disclose “obtaining location information of the user node, automatically generating a request comprising that location information, transmitting that request to a network node for program content associated with that location information, and receiving from the network node a response comprising program content provider information comprising network address information and content description of one or more program content providers associated with that location information”

In response: As explained in para. [0054] of Stirbu, the location module 209, magnetometer module 211, accelerometer module 213, and image capture module 117 may be utilized to determine location and/or orientation information used in determining along which the direction the UE 101 is pointed, obtaining location information of the user node. Also, note that POI and related information corresponding to the pointed direction can be retrieved. Further, this POI and mapping information may be stored in the cache 207 to be utilized in generating a perspective display at the UE 101, automatically generating a request comprising that location information. In addition to that, in para. [0031], note that  web server (e.g., cloud-based, web-based) receives the request from the user device, submits the request for execution to one or more services and/or executes one or more portions of the request at the receiving server. In various embodiments, the execution of the request may cause the executing server to request further information items (e.g., images, content, texture, mapping information, user device information, etc.) from the user and/or from other servers within the network, also see para. [0064], transmitting that request to a network node for program content associated with that location information. Also, in para. [0032], note that a preview (e.g., AR, MR, etc.) including one or more images and/or a sequence of one or more images along with location information are rendered for presentation at the user device via a user interface (UI) application wherein information related to the UI and user device are included in the user request, receiving from the network node a response comprising program content provider information comprising network address information and content description of one or more program content providers associated with that location information. In addition to that, Sylvian teaches network address information, para. [0033], note that the mobile terminal user IP address to request the location-based information from the content server. Therefore, the stated argument is taught by the combination of the references. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stirbu et al. (US Publication Number 2013/0135344 A1, hereinafter “Stirbu”) in view of Sylvain (US Publication Number 2005/0148342 A1).

(1) regarding claim 1:
As shown in fig. 1, Stirbu et al. disclosed a user node (101, fig. 1, User Equipment) comprising: 
at least one processing unit (703, processor); and 
at least one memory (705, memory), wherein the at least one memory comprises program instructions that are executed on the at least one processing unit (para. [0067], note that the runtime module 205 and/or the services platform 113 perform all or parts of the process 400 and are implemented in, for instance, a chip set including a processor and a memory as shown FIG. 7) to cause the user node to: 
obtain location information of the user node (para. [0030], note that a user utilizes an application (e.g., a mapping application) on the user device to submit a request to one or more services for a preview (e.g., AR) of a physical location which may comprise one or more contents. Also see para. [0054]); 
automatically generate a request comprising the location information (para. [0031], note that the network server application processes and/or facilitates a processing of the request to cause, at least in part, an execution of the web application at a service that is remote to the web client wherein the execution of the web application is based). 
transmit the request to a network node for program content associated with the location information (para. [0031], note that  web server (e.g., cloud-based, web-based) receives the request from the user device, submits the request for execution to one or more services and/or executes one or more portions of the request at the receiving server. In various embodiments, the execution of the request may cause the executing server to request further information items (e.g., images, content, texture, mapping information, user device information, etc.) from the user and/or from other servers within the network); and 
receive from the network node a response comprising program content provider information comprising content description of one or more program content providers associated with the location information (para. [0032], note that a preview (e.g., AR, MR, etc.) including one or more images and/or a sequence of one or more images along with location information are rendered for presentation at the user device via a user interface (UI) application wherein information related to the UI and user device are included in the user request). 
Stirbu disclosed most of the subject matter as described as above except for specifically teaching network address information. 
However, Sylvain disclose network address information (para. [0033], note that the mobile terminal 16 can use the IP address to request the location-based information from the content server 20).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose network address information. The suggestion/motivation for doing so would have been in order to allows mobile terminals to exchange location-based information upon entering a local wireless zone established by an access point (para. [0005]). Therefore, it would have been obvious to combine Stirbu with Sylvain to obtain the invention as specified in claim 1.

(2) regarding claim 2:
Stirbu further disclosed the user node of claim 1, wherein the program instructions that are executed on the at least one processing unit further cause the user node to: submit a request for program content to at least one of the program content providers based on the network address information (para. [0061], note that the user may select the viewpoint based on conventional means of searching a map or 3D map (e.g., by selecting a starting point and traversing the map or entering location coordinates, such as GPS coordinates or an address, of the viewpoint)); and receive from the at least one of the program content providers program content in response to the request (para. [0061], note that a user device executing a web client has one or more display capabilities wherein the capability information (e.g., width and height) may be included in the user request for the preview). 

(3) regarding claim 3:
Stirbu further disclosed the user node of claim 2, wherein the program content comprises an executable program and geographical coordinates (para. [0042], note that the mapping display of the system include information about the user's location (e.g., map coordinates)), and wherein the program instructions that are executed on the at least one processing unit further cause the user node to: execute the executable program that creates executed program content (para. [0043], note that content and POI information may also include or be associated with maps, satellite images, street and path information, signing information associated with maps, objects and structures associated with the maps, information about people and the locations of people, places of interest, associated metadata, coordinate information associated with the information, three-dimensional models of the environment, etc., or a combination thereof); and composite the executed program content based on the geographical coordinates into a single augmented reality scene with a volumetric compositor (para. [0043], note that POIs may also include virtual objects/artifacts that can be visualized only in AR and/or MR applications wherein examples of such virtual artifacts can include virtual billboards, virtual signs, virtual moving objects (e.g., trucks, cars, planes, trains, etc.) and the like that may display one or more images and/or advertisements). 

(4) regarding claim 4:
Stirbu further disclosed the user node of claim 3, wherein the program instructions that are executed on the at least one processing unit further cause the user node to: composite notifications associated with the user node on top of the augmented reality scene as an overlay (para. [0045], note that the user interface may display a hybrid physical and virtual environment where 3D objects from the map database 111 are placed superimposed on top of a live (e.g., via a camera of the UE 101) or pre-recorded image (e.g., a 360.degree. panoramic picture) of a corresponding location). 

(5) regarding claim 5:
Stirbu further disclosed the user node of claim 1, wherein the program instructions that are executed on the at least one processing unit farther cause the user node to: filter the received program content provider information based on a content policy associated with the user node (para. [0065], note that the AR application 107 may determine what mapping information to present based on user preferences or other system parameters or settings (e.g., a default setting).). 

(6) regarding claim 6:
Stirbu further disclosed the user node of claim 1, wherein the program instructions that are executed on the at least one processing unit further cause the user node to: detect a change in the location information (para. [0040], note that as the user moves the device, the view in the AR display and the displayed objects change dynamically based on the movement); and automatically transmit a new request comprising the changed location information to the network node for program content associated with the changed location information (para. [0066], note that an object which is to be presented in the perspective display can be specified to be placed within a certain distance from the user (e.g., at a 500 feet diameter from the user), wherein the distance can be varied by the user and/or maintained at a fixed distance even if the user location changes (e.g., in the real world or on the map).). 

(7) regarding claim 7:
Stirbu further disclosed the user node of claim 1, wherein the program instructions that are executed on the at least one processing unit further cause the user node to: predict a change in the location information; and automatically transmit a new request comprising the predicted location information to the network node for program content associated with the predicted location information (para. [0040], note that if the compass heading or information changes but the location (e.g., latitude and longitude) of the device remains the same, the system 100 and/or the web client can select a new portion of the rendering to display that corresponds to the new orientation information. For example, in an AR display, the system 100 displays a live camera view of the surrounding location and supplements with the live image with information (e.g., pictures, media, text labels, descriptions, etc.) relevant to each object in a real time manner). 

(8) regarding claim 8:
Stirbu further disclosed the user node of claim 6, wherein the program instructions that are executed on the at least one processing unit further cause the user node to: automatically unload program content associated with earlier location information in response to the changed location information (para. [0041], note that any required augmented reality applications (e.g. City Scene) can be centrally updated at web/cloud servers without a need to distribute the applications to clients/user devices). 

(9) regarding claim 9:
Stirbu further disclosed the user node of claim 1, wherein the location information comprises geographical coordinates obtained with at least one of a Global Navigation Satellite System (GNSS), a Wi-Fi based positioning technique or a cellular positioning technique (para. [0047], note that the communication network 105 of system 100 includes one or more networks a cellular network and may employ various technologies including enhanced data rates for global evolution (EDGE), general packet radio service (GPRS), global system for mobile communications (GSM), Internet protocol multimedia subsystem (IMS), universal mobile telecommunications system (UNITS), etc., as well as any other suitable wireless medium, e.g., worldwide interoperability for microwave access (WiMAX), Long Term Evolution (LTE) networks, code division multiple access (CDMA), wideband code division multiple access (WCDMA), wireless fidelity (WiFi), wireless LAN (WLAN)). 

(10) regarding claim 10:
Stirbu disclosed most of the subject matter as described as above except for specifically teaching wherein the location information comprises a geographical zone identifier identifying a geographical zone associated with geographical coordinates. 
However, Sylvain disclosed wherein the location information comprises a geographical zone identifier identifying a geographical zone associated with geographical coordinates (para. [0020], note that a close association between a local wireless zone in which communications with the mobile terminal are possible and a content server, so that a mobile terminal entering the local wireless zone can readily access the content server and receive the location-based information).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein the location information comprises a geographical zone identifier identifying a geographical zone associated with geographical coordinates. The suggestion/motivation for doing so would have been in order to allows mobile terminals to exchange location-based information upon entering a local wireless zone established by an access point (para. [0005]). Therefore, it would have been obvious to combine Stirbu with Sylvain to obtain the invention as specified in claim 10.

(11) regarding claim 11:
As shown in fig. 1, Stirbu et al. disclosed a user node (101, fig. 1, User Equipment) comprising: 
at least one processing unit (703, processor); and 
at least one memory (705, memory), wherein the at least one memory comprises program instructions that are executed on the at least one processing unit (para. [0067], note that the runtime module 205 and/or the services platform 113 perform all or parts of the process 400 and are implemented in, for instance, a chip set including a processor and a memory as shown FIG. 7) to cause the user node to: 
receive program content provider information from a plurality of program content providers, the program content provider information comprising geographical coordinates, network address information and a content description of content provided by the program content providers (para. [0032], note that a preview (e.g., AR, MR, etc.) including one or more images and/or a sequence of one or more images along with location information are rendered for presentation at the user device via a user interface (UI) application wherein information related to the UI and user device are included in the user request); 
receive from a user node a request comprising location information of the user node for program content associated with the location information (para. [0030], note that a user utilizes an application (e.g., a mapping application) on the user device to submit a request to one or more services for a preview (e.g., AR) of a physical location which may comprise one or more contents); 
Stirbu disclosed most of the subject matter as described as above except for specifically teaching to obtain information about a plurality of zones, each zone being mapped to a geographical area associated with geographical coordinates and identified by a geographical zone identifier; determine one or more zones based on the location information; and transmit program content provider information associated with the one or more zones to the user node. 
However, Sylvain disclosed to obtain information about a plurality of zones (para. [0005], note that the presence of the mobile terminal in the local wireless zone is detected), each zone being mapped to a geographical area associated with geographical coordinates and identified by a geographical zone identifier (para. [0005], note that the server is associated with the local wireless zone. In one embodiment, an IP address is provided to the mobile terminal, which can use the IP address to access the location-based information. If the mobile terminal is within multiple local wireless zones at any given time, location-based information for a particular local wireless zone may be selected); determine one or more zones based on the location information (para. [0005], note that the mobile terminal will then establish communications with the access point for the selected local wireless zone, and request the location-based information from the associated server); and transmit program content provider information associated with the one or more zones to the user node (para. [0045], note that on the transmit side, the baseband processor 58 receives digitized data, which may represent voice, data, or control information, from the control system 60, which it encodes for transmission. The encoded data is output to the transmitter 52, where it is used by a modulator 72).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose to obtain information about a plurality of zones, each zone being mapped to a geographical area associated with geographical coordinates and identified by a geographical zone identifier; determine one or more zones based on the location information; and transmit program content provider information associated with the one or more zones to the user node. The suggestion/motivation for doing so would have been in order to allows mobile terminals to exchange location-based information upon entering a local wireless zone established by an access point (para. [0005]). Therefore, it would have been obvious to combine Stirbu with Sylvain to obtain the invention as specified in claim 11.

(12) regarding claim 12:
Stirbu disclosed most of the subject matter as described as above except for specifically teaching wherein the location information comprises geographical coordinates or one or more geographical zone identifiers. 
However, Sylvain disclosed wherein the location information comprises geographical coordinates or one or more geographical zone identifiers (para. [0020], note that a close association between a local wireless zone in which communications with the mobile terminal are possible and a content server, so that a mobile terminal entering the local wireless zone can readily access the content server and receive the location-based information).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein the location information comprises geographical coordinates or one or more geographical zone identifiers. The suggestion/motivation for doing so would have been in order to allow mobile terminals to exchange location-based information upon entering a local wireless zone established by an access point (para. [0005]). Therefore, it would have been obvious to combine Stirbu with Sylvain to obtain the invention as specified in claim 12.

The proposed rejection of Stirbu and Sylvain, as explained in claim 1 renders obvious the steps of the method of claim 13 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Tan et al. (NPL, Location-Based Augmented Reality for Mobile Learning: Algorithm, System, and Implementation, 2015) disclosed AR technology can be considered as mainly consisting of two aspects: identification of real-world object and display of computer-generated digital contents related the identified real-world object. The technical challenge of mobile AR is to identify the real-world object that mobile device's camera aim at. In this paper, we will present a location-based object identification algorithm that has been used to identify learning objects in the 5R adaptive location-based mobile learning setting. We will also provide some background of the algorithm, discuss issues in using the algorithm, and present the algorithm empowered mobile learning system and its implementation.

Kim et al. (US Publication Number 2011/0187744 A1) disclosed the system has server that manages information data in database according to a section, and terminal that transmits position information to the server. The server searches information data for section in which the terminal is located according to position information of terminal, and provides searched information data to the terminal. The terminal displays searched information data combined with real-time image obtained by camera of the terminal.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674